                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:14-CV-217-BO

VARIETY STORES, INC.,

     Plaintiff,

v.

WALMART INC.,

     Defendant.


WALMART’S OPPOSITION TO VARIETY’S MOTION FOR RECONSIDERATION
 OF THE COURT’S ORDER GRANTING WALMART’S MOTION IN LIMINE TO
 EXCLUDE ANY EVIDENCE OR ARGUMENT CONCERNING RELIEF UNDER
  NORTH CAROLINA’S UNFAIR AND DECEPTIVE TRADE PRACTICES ACT




       Case 5:14-cv-00217-BO Document 566 Filed 02/12/19 Page 1 of 8
       Walmart Inc. (“Walmart”) submits this opposition to the Motion for Reconsideration of the

Court’s Granting of Walmart’s Motion in Limine to Exclude Any Evidence or Argument

Concerning Relief Under North Carolina’s Unfair and Deceptive Trade Practices Act, filed by

Variety Stores, Inc. (“Variety”). DE 565. The motion should be denied. The Court correctly

concluded that Variety waived its claim under the UDTPA by failing to raise it in the liability trial.

DE 562 at 2. Variety shows no error in that ruling, let alone the sort of clear error or “manifest

injustice” required for a motion for reconsideration.

                                         BACKGROUND

       On October 11, 2018, Variety filed proposed jury instructions and a proposed verdict form

for the trial that was set to begin on October 22, 2018. DE 438, 439. At this time, the parties

understood the issues in the upcoming trial to encompass both liability and remedies on Variety’s

claims, and Variety’s proposed jury instructions and verdict form accordingly pertained to both

liability and remedies. Variety did not include any claim under the UDTPA in either its proposed

jury instructions or its proposed verdict form. DE 438, 439. By failing to request an instruction

on its state law claim even before bifurcation, Variety waived that claim at that point in time

       On October 22, 2018, the Court elected to bifurcate the trial into liability and damages

phases, and the parties proceeded with the liability trial. Because Variety had elected not to include

a UDTPA claim in its proposed jury instructions or verdict form, the parties presented no evidence

or argument on a UDTPA claim, and the jury was not instructed to consider whether Walmart was

liable under the UDTPA. The jury was instead asked to determine only whether Walmart’s use of

the BACKYARD GRILL + Design trademark was infringing under the Lanham Act and whether

Walmart’s conduct was willful, and those are the only issues the jury decided. See DE 479.




                                      1
          Case 5:14-cv-00217-BO Document 566 Filed 02/12/19 Page 2 of 8
       Before the remedies trial, Walmart filed a motion in limine to exclude evidence or argument

pertaining to Variety’s waived UDTPA claim. DE 528. Although Variety opposed this motion,

DE 552, Variety’s proposed jury instructions and verdict form for the remedies trial once again

made no mention of any UDTPA claim, DE 517, 518.

       On February 11, 2019, this Court agreed that Variety had waived its UDTPA claim and

granted Walmart’s motion. DE 562. Variety now moves for reconsideration of the Court’s

decision.

                                          ARGUMENT

       “[M]otions for reconsideration are allowed only at the discretion of the court and only

under certain circumstances: (1) to accommodate an intervening change in controlling law; (2) to

account for new evidence not available at trial; or (3) to correct a clear error or prevent manifest

injustice.” 360 Mortgage Grp., LLC v. Stonegate Mortgage Corp., No. 14-cv-00310-F, 2016 U.S.

Dist. LEXIS 168195, at *1 (E.D.N.C. Dec. 6, 2016) (quoting Hutchinson v. Staton, 994 F.2d 1076,

1081 (4th Cir. 1993)). Such motions “are improper if they serve merely to ask the Court to rethink

what the Court had already thought through—rightly or wrongly.” Id. (internal quotation marks

omitted). “Manifest injustice is defined as an error by the court that is direct, obvious, and

observable.” Hartzman v. Wells Fargo & Co., No. 1:14CV808, 2016 U.S. Dist. LEXIS 163035,

at *3 (M.D.N.C. June 28, 2016) (internal quotation marks omitted). Motions for reconsideration

“are neither an opportunity to make arguments that could have been made before the judgment

was entered, nor a chance to rehash issues already ruled upon because a party disagrees with the

result.” Sonoco Prods. Co. v. Guven, No. 4:12-790-BHH, 2014 U.S. Dist. LEXIS 114756, at *3

(D.S.C. Aug. 19, 2014)




                                        2
            Case 5:14-cv-00217-BO Document 566 Filed 02/12/19 Page 3 of 8
       Variety cannot come close to satisfying this standard. Variety waived its UDTPA claim

by failing to include it in its proposed jury instructions and verdict form before the liability trial.

DE 438, 439. As a result of the waiver, the parties presented no evidence on the UDTPA claim

during the liability trial, the jury was not asked to render a verdict on Walmart’s liability under the

UDTPA on the verdict form, and Variety never objected to the verdict form. As a result of all this,

the jury did not find Walmart liable under the UDTPA. Because there is no finding of liability

under the UDTPA, there is no basis on which to award remedies for that waived claim. A simpler

case of waiver is difficult to imagine; in the Court’s words, “by failing to raise that claim at the

liability phase, it has necessarily been waived.” DE 562 at 2.

       Variety now argues that the Court must reconsider this decision “to correct a clear error of

law or prevent manifest injustice.” DE 565 at 2. This argument is a nonstarter, because before the

remedies trial, Variety again failed to include its waived UDTPA claim in its proposed jury

instructions or verdict form—so the claim is now doubly waived. DE 517, 518. In any event,

Variety’s arguments do not come close to satisfying the demanding standard for a motion to

reconsider, and in fact this Court was correct.

       First, Variety attempts to excuse its waiver by arguing that “the Court sua sponte limited

the October trial to only the issue of likelihood of confusion.” DE 565 at 2. It acknowledges that

it “did not list UDTPA … in the jury instructions,” but says this was “because the Court limited

the bounds of th[e] trial.” Id. at 3. This is false. As Variety well knows, the Court did not bifurcate

the trial until after Variety failed to include the UDTPA in its proposed jury instructions and

verdict form. For clarity and convenience, here is the procedural timeline of Variety’s waiver:




                                      3
          Case 5:14-cv-00217-BO Document 566 Filed 02/12/19 Page 4 of 8
  Oct. 11,              Oct. 22-
  2018                  24, 2018                                           Jan. 31, 2019




 Variety fails to        Court bifurcates                                Variety again fails
 include UDTPA           trial; parties                                  to include UDTPA
 in proposed             present no                                      in proposed
 instructions and        evidence on                                     instructions and
 verdict form.           UDTPA at trial                                  verdict form. DE
 DE 438, 439.                                                            517, 518.



That is, Variety waived its UDTPA claim before this Court limited the scope of the first trial in

any way, so Variety’s attempt to blame the Court for its decision not to include a UDTPA claim

in the liability trial is meritless.

        Second, Variety suggests that even though it failed to request that its UDTPA claim be

submitted to the jury, and the parties offered no evidence or argument as to that claim, this Court

can somehow assume that Variety successfully established its waived claim anyway and award it

a remedy on that claim. DE 565 at 2. But as the Court held, to recover under the UDTPA, a

plaintiff must prove additional elements that are not required for liability for trademark

infringement under the Lanham Act. DE 562 at 2. In particular, the plaintiff must show that it

suffered an actual injury and that defendant’s conduct was a cause in fact of that injury. Buzz Off

Insect Shield, Ltd. Liab. Co. v. S.C. Johnson & Son, Inc., 606 F. Supp. 2d 571, 577–78, 586

(M.D.N.C. 2009) (finding no inconsistency where the jury found liability under the Lanham Act

but concluded that the trademark infringement was not the proximate cause of injury to the plaintiff

to support a claim under the UDTPA); see also Strates Shows, Inc. v. Amusements of Am., Inc.,

184 N.C. App. 455, 462–63 (N.C. Ct. App. 2007) (listing elements of the UDTPA). The jury was

never asked to consider those additional elements, and thus the jury’s verdict from the liability




                                         4
             Case 5:14-cv-00217-BO Document 566 Filed 02/12/19 Page 5 of 8
trial does not support liability under the UDTPA. Variety cannot now seek a remedy based on

liability that the jury did not find.

        There is no “manifest injustice” in holding Variety to its waiver, nor is there clear error in

the Court’s decision granting Walmart’s motion in limine. Indeed, if anything, it would be

manifestly unjust to force Walmart to defend against remedies theories that have not been

presented to the jury and on which there have been no findings of liability. Variety simply “ask[s]

the Court to rethink what the Court had already thought through—rightly or wrongly.” 360

Mortgage Grp., LLC, 2016 U.S. Dist. LEXIS 168195, at *1; see also RF Micro Devices, Inc. v.

Xiang, No. 1:12CV967, 2016 U.S. Dist. LEXIS 74550, at *6-7 (M.D.N.C. June 8, 2016) (denying

motion for reconsideration where the plaintiff presented the same arguments that it raised in its

previous motions and did not show that the court misunderstood those arguments—“only that it

disagreed with them”). That is not a proper basis for reconsideration, and, in any event, the Court

got it exactly right.

                                               *****




                                      5
          Case 5:14-cv-00217-BO Document 566 Filed 02/12/19 Page 6 of 8
                                  Respectfully submitted,

Dated: February 12, 2019          /s/Mark S. Puzella
                                  Mark S. Puzella (admitted pro hac vice)
                                  R. David Hosp (admitted pro hac vice)
                                  Sheryl K. Garko (admitted pro hac vice)
                                  FISH & RICHARDSON, P.C.
                                  One Marina Park Drive
                                  Boston, Massachusetts 02210
                                  Telephone: 617-521-7043
                                  Facsimile: 617-542-8906
                                  E-mail: puzella@fr.com
                                  hosp@fr.com
                                  garko@fr.com

                                  Elizabeth E. Brenckman (admitted pro hac vice)
                                  FISH & RICHARDSON, P.C.
                                  601 Lexington Avenue, 52nd Flr.
                                  New York, New York 10022
                                  Telephone: 212-641-2305
                                  Facsimile: 212-258-2291
                                  E-mail: brenckman@fr.com

                                  William W. Wilkins (SC Bar No. 6112)
                                  Kirsten E. Small (NC Bar No. 37057)
                                  NEXSEN PRUET
                                  55 E. Camperdown Way
                                  Suite 400
                                  Greenville, South Carolina 29601
                                  Telephone: 864-370-2211
                                  Facsimile: 864-282-1177
                                  E-mail: bwilkins@nexsenpruet.com
                                  ksmall@nexsenpruet.com

                                  Attorneys for Defendant Walmart Inc.




       Case 5:14-cv-00217-BO Document 566 Filed 02/12/19 Page 7 of 8
                                  CERTIFICATE OF SERVICE

          I hereby certify that I electronically filed the foregoing document with the Clerk of the

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

          This the 12th day of February, 2019.

                                                      /s/Mark S. Puzella
                                                      Mark S. Puzella




            Case 5:14-cv-00217-BO Document 566 Filed 02/12/19 Page 8 of 8
